Citation Nr: 1404010	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the severance of service connection for diabetes mellitus type II was proper.

2.  Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus type II.

3.  Entitlement to service connection for right arm numbness, to include as secondary to the service-connected diabetes mellitus type II.

4.  Entitlement to service connection for vision impairment, to include as secondary to the service-connected diabetes mellitus type II.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type II.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1965 to January 1967, and from July 1967 to July 1970, to include service on land in the Republic of Vietnam (Vietnam) during the Vietnam War era.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO). 

In a rating decision of October 2006, the RO granted service connection for diabetes mellitus type II, and assigned a 20 percent evaluation.  

In a decision of April 2007, the RO confirmed the 20 percent rating for the diabetes. The Veteran filed a Notice of Disagreement (NOD) with the 20 percent rating in May 2007, and also raised secondary service connection claims for arm numbness, vision impairment and erectile dysfunction at that time.  The RO denied the secondary service connection claims in a decision of October 2007. 

The RO issued a Statement of the Case (SOC) regarding the secondary service connection issues in May 2008.  The Veteran submitted a Substantive Appeal statement with respect to those issues in June 2008. 

In May 2009, the RO proposed the severance of service connection for diabetes mellitus type II on the basis that the decision granting that benefit was based on a clear and unmistakable error (CUE) - specifically, on an erroneous finding that the Veteran had service in Vietnam.  Subsequently, in a rating action of July 2009, the RO severed service connection for diabetes mellitus type II. 

The RO also issued a SOC regarding the claim for a higher rating for diabetes mellitus in July 2009.  The Veteran submitted a Substantive Appeal statement with respect to the issue of entitlement to a higher rating for diabetes in August 2009. 

In October 2009, the Veteran submitted a NOD with the severance of service connection for diabetes.  The RO issued a SOC on the severance issue in May 2010. The Veteran subsequently submitted a Substantive Appeal statement on that issue in June 2010.

In April 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The AMC certified this appeal to the Board in November 2012.  Subsequently, additional medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in December 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of:  (1) entitlement to an initial evaluation higher than 20 percent for diabetes mellitus type II; (2) entitlement to service connection right arm numbness, to include as secondary to the service-connected diabetes mellitus type II; (3) entitlement to service connection for vision impairment, to include as secondary to the service-connected diabetes mellitus type II; and, (4) entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Service connection for Type II diabetes mellitus was severed in a July 2009 rating decision.

2.  The evidence of record does not establish that the award of service connection for Type II diabetes mellitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for restoration of service connection for Type II diabetes mellitus are met, and the severance of the award of service connection for Type II diabetes mellitus was improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105(d), 3.304, 3.307, 3.309, 3.114 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Restoration of Service Connection

The issue on appeal is whether the severance of service connection for diabetes mellitus type II was proper.

In a rating decision of October 2006, the RO granted service connection for diabetes mellitus type II, and assigned a 20 percent evaluation.  The decision was based in part on a finding that the Veteran's DD-214 Form confirmed service in Vietnam during the Vietnam War era.  On that basis, the RO presumed that he had been exposed to herbicides and that the requirements of the herbicide presumption that allows service connection for diabetes mellitus type II had been met.  In a decision of April 2007, the RO confirmed the 20 percent rating for the diabetes.  In May 2009, the RO proposed severance of service connection for diabetes mellitus type II on the basis that the decision granting that benefit was based on a CUE - specifically, on an erroneous finding that the Veteran had military service in Vietnam during the Vietnam War era.  In a May 2009 letter, the Veteran was notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Following the 60 days, in a rating action of July 2009, the RO severed service connection for diabetes mellitus type II, effective October 1, 2009, on the basis that the decision granting that benefit was based on a CUE - specifically, on an erroneous finding that the Veteran had military service in Vietnam during the Vietnam War era.   

VA's regulatory provisions governing severing service connection awards provide in pertinent part that subject to the limitations contained in 38 C.F.R. §§ 3.114 & 3.957 (2013), service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  Where service connection is severed because of a change in or interpretation of a law or VA issue, the provisions of 38 C.F.R. § 3.114 are for application.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d). 

In order to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that VA has followed the applicable procedural safeguards. 

Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the VA Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, 38 C.F.R. § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").

There is a three-part test to determine whether a prior decision is the product of CUE:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998). 

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. 
§ 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d)  specifically states that:  "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original grant of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998). 

Here, service connection for Type II diabetes mellitus was severed on the basis that the decision granting that benefit was based on a CUE - specifically, on an erroneous finding that the Veteran had military service in Vietnam during the Vietnam War era.  Thus, the question on appeal is whether there is a CUE that the Veteran did not have military service in Vietnam during the Vietnam War era to warrant the use of the herbicide presumption for his Type II diabetes mellitus.   In this regard, the Board finds that CUE has not been demonstrated by the record.

Specifically, in a July 2012 Informal Hearing Presentation (IHP), the Veteran's representative argued that the Veteran had an airport layover on land in Vietnam, while the Veteran was flying from Thailand back to the United States.  In this regard, the Veteran's service personnel records document that he served with the military in  Thailand from February 5, 1968, to March 4, 1969.  His personnel records document that he left Thailand on March 4, 1969, and flew back to the United States (specifically, Fort Lewis in Washington).  The personnel records do not document a layover during this flight.  However, the Veteran's DD-214 Form does document "VN service" from March 4, 1969, to March 4, 1969.  The "VN" service is presumed to stand for Vietnam service, as the Veteran was awarded the Vietnam Service Medal (VSM) and served during the Vietnam War era (August 5, 1964, through May 7, 1975).  Thus, when taking this evidence in totality, the Board finds that, during his active military service, the Veteran was stationed on land at a Vietnam airport for a layover during the Vietnam War era on March 4, 1969.  The herbicide presumption does not require a certain amount of time on land in Vietnam in order for a Veteran to qualify for the presumption.  Here, the Veteran served on land in Vietnam, and therefore he is presumed to have been exposed to herbicides during his active military service.  He is entitled to the herbicide presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Type II diabetes mellitus is a presumed disability under the herbicide presumption.  Id.  Thus, as the Veteran has a current diagnosis of Type II diabetes mellitus and presumed in-service herbicide exposure from his service in Vietnam, service connection for Type II diabetes mellitus should be granted.

The clear and unmistakable standard has been described as a "formidable" burden of proof and "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The record as it stands currently does not provide undebatable evidence that the Veteran did not have military service in Vietnam during the Vietnam War era. 

Therefore, the evidence of record does not establish that the award of service connection for Type II diabetes mellitus was clearly and unmistakably erroneous.  In the absence of such a finding, the severance of the award of service connection for Type II diabetes mellitus was improper.  Restoration of service connection for Type II diabetes mellitus, effective continuously from the date of severance of service connection, October 1, 2009, is warranted.  





	(CONTINUED ON NEXT PAGE)

ORDER

Restoration of service connection for Type II diabetes mellitus, effective continuously from the date of severance of service connection, October 1, 2009, is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, the Veteran's last VA examination to assess the current severity of his service-connected Type II diabetes mellitus was in January 2007.  This examination is currently seven years old.  Since that examination, service connection has been reinstated for Type II diabetes mellitus, and no recent examination has been conducted.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the January 2007 VA examination is inadequate to assess the Veteran's current levels of severity.  A new VA examination is therefore required.

Additionally, regarding the service connection claims, a remand is required in order to afford the Veteran VA examinations and medical opinions to determine the etiology of the disorders currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.
Here, regarding the service connection claims, a private treatment record dated in December 2006 documents that the Veteran was experiencing peripheral neuropathy, right arm numbness, erectile dysfunction, and visual impairment.  The Veteran also has a current diagnosis of peripheral sensory neuropathy (with no extremities specified) in his current VA treatment list.  Regarding an in-service incurrence, the Veteran is presumed to have been exposed to herbicides during his active military service.  Additionally, the Veteran is currently service-connected for Type II diabetes mellitus.  The Veteran's private physician, in a December 2006 statement, found that these disorders were complications of the Veteran's Type II diabetes mellitus.  The physician did not review the claims file or provide any supporting rationale.  Conversely, at the January 2007 VA diabetes mellitus examination, the examiner found that these disorders were not complications of the service-connected Type II diabetes mellitus, but did not provide any supporting rationale.  To date, the Veteran has not been afforded VA examinations and opinions specific to the service connection claims on appeal.  The claims file contains medical evidence of current disorders, an in-service incurrence, a service-connected disability, and an indication that the disorders are related to the Veteran's active military service, to include his presumed herbicide exposure and/or his service-connected Type II diabetes mellitus.  Thus, based on this evidence, the Board finds that a remand is required in order to afford the Veteran VA examinations and medical opinions to determine the etiology of his vision impairment, erectile dysfunction, and right arm numbness.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, are dated since March 2008.  Upon remand, all pertinent VA records since this date must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 100-03 (2005).
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Fayetteville, North Carolina, VAMC dated since March 2008 that have not been secured for inclusion in the record.

If no new records are associated with the claims file, a written determination should be included in the claims file.

2.  After obtaining the above records, provide the Veteran with an appropriate VA examination to determine the severity of the Veteran's service-connected Type II diabetes mellitus.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 7913.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After obtaining the above records, schedule the Veteran for a VA eye examination by a qualified physician to determine the nature and etiology of his current visual impairment.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to specifically address the following:

a)  Does the Veteran have a current disability manifested by visual impairment?

b)  If so, is it at least as likely as not that the such disorder had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service herbicide exposure?

c)  If so, is it at least as likely as not that the currently diagnosed disorder is caused by or due to the service-connected Type II diabetes mellitus?    
d)  If so, is it at least as likely as not that the currently diagnosed disorder is aggravated beyond the normal progress of the disorder by the service-connected Type II diabetes mellitus?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After obtaining the above records, schedule the Veteran for a VA neurological examination by a qualified physician to determine the nature and etiology of his current right arm numbness.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to specifically address the following:

a)  Does the Veteran have a current disability manifested by right arm numbness, to include peripheral neuropathy?

b)  If so, is it at least as likely as not that the such disorder had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service herbicide exposure?

c)  If so, is it at least as likely as not that the currently diagnosed disorder is caused by or due to the service-connected Type II diabetes mellitus?    

d)  If so, is it at least as likely as not that the currently diagnosed disorder is aggravated beyond the normal progress of the disorder by the service-connected Type II diabetes mellitus?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.
In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, schedule the Veteran for a VA examination by a qualified physician to determine the etiology of his currently diagnosed erectile dysfunction.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not that the Veteran's currently diagnosed erectile dysfunction had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service herbicide exposure?

b)  Is it at least as likely as not that the currently diagnosed erectile dysfunction is caused by or due to the service-connected Type II diabetes mellitus?    

c)  Is it at least as likely as not that the currently diagnosed erectile dysfunction is aggravated beyond the normal progress of the disorder by the service-connected Type II diabetes mellitus?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


